Title: From David Cobb to Isaac Ledyard, 23 June 1782
From: Cobb, David
To: Ledyard, Isaac


                  
                     Sir
                     Head Quarters June 23d
                     1782.
                  
                  Your Letter to the Commander in Chief was received some time
                     since, but for want of a judge Advocate to conduct a Court Martial an answer
                     was delayed; since then the Adjt Genll has been requested to obtain some person
                     to act in that Character, if this can be effected, your Trial may come on
                     immediately, as it is his Excellency opinion that no person ought to be kept in
                     arrest at the pleasure of the Arrestor. I am sir Your Most Obedt Servant.
                  
               